Citation Nr: 0902648	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  08-03 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for lumbar strain.

3.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

4.  Entitlement to a compensable rating for bilateral hearing 
loss disability.

5.  Entitlement to a compensable rating for residuals of 
right inguinal hernia repair.

6.  Entitlement to a compensable rating for residuals of a 
fractured right (major) wrist.

7.  Entitlement to a compensable rating for residuals of a 
fractured right ankle.

8.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1998 to October 2005.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2007 rating decision by the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2008, a travel Board hearing was held before the 
undersigned.  A transcript of this hearing is of record. 

In a December 2007 statement and during the August 2008 
travel Board hearing, the veteran raised the issues of 
entitlement to service connection for vertigo, Meniere's 
syndrome and residuals of uranium poisoning.  Since these 
issues have not been developed for appellate review, they are 
referred to the RO for appropriate action.

The issues of entitlement to increased ratings for residuals 
of a fractured right wrist, residuals of a fractured right 
ankle and PTSD are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when any action on his part is required.


FINDINGS OF FACT

1.  The veteran is not shown to have a right knee disability.

2.  Lumbar strain is related to the veteran's active service.

3.  The veteran's tinnitus is perceived bilaterally.

4.  The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it 
is perceived in one ear or both ears; factors warranting 
extra-schedular consideration are not shown.

5.  Throughout the appeal period, the veteran's hearing 
acuity has not been shown to have been worse than level I in 
either ear.

6.  Throughout the appeal period, the veteran's post-
operative right inguinal hernia is not shown to have been 
manifested by recurrence.


CONCLUSIONS OF LAW

1.  Service connection for right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

2.  Service connection for lumbar strain is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).

3.  The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.87, Diagnostic 
Code (Code) 6260 (2008). 

4.  A compensable rating for bilateral hearing loss 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 
Tables VI and VII, Code 6100 (2008).

5.  A compensable rating is not warranted for residuals of 
right inguinal hernia repair.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.114, Code 
7338.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the service connection issues, the veteran has been 
advised of VA's duties to notify and assist in the 
development of his claims.  March and September 2006 letters 
from the RO, prior to the RO's initial adjudication of these 
claims in March 2007, explained what the evidence needed to 
show to substantiate the claims.  They also explained that VA 
was responsible for obtaining relevant records from any 
federal agency, and would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The veteran was given ample time to 
respond to these letters or supplement the record.  The 
letters also provided notice regarding ratings and effective 
dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).

Regarding the matters of the ratings for tinnitus, hearing 
loss disability and post-operative right inguinal hernia, the 
appeals are from the initial ratings assigned with a grant of 
service connection.  The statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, statutory notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated.  
See Dingess/Hartman, supra.  The veteran is exercising his 
right to appeal the ratings assigned.  An October 2007 
Statement of the Case (SOC) properly provided the veteran 
with notice of the criteria for rating tinnitus, hearing loss 
disability and post-operative right inguinal hernia, and 
further notice on the downstream issue of an increased 
initial rating, including of what the evidence showed, and 
why the current ratings were assigned.  The veteran is not 
prejudiced by this process; notably, he does not allege that 
notice in this case was less than adequate or that he is 
prejudiced by any notice deficiency.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 
22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  His service treatment records (STRs) have been 
secured.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) pertaining to these issues has 
been secured.  The veteran has not identified any pertinent 
evidence that remains outstanding.  He underwent VA 
examinations in January 2007.  The Board is satisfied that 
evidentiary development is complete; VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of these claims.

II.  Service Connection 

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

A.  Right Knee

The veteran's STRs note that he complained of right knee pain 
in September 2003; the examination at that time was within 
normal limits.  Subsequent STRs note no complaints, findings, 
or diagnosis related to a right knee disability.

In various statements in support of his claim, the veteran 
maintains that he hurt his right knee during infantry 
training in Germany in 2003.  Almost immediately thereafter, 
he was deployed to Iraq.  

A January 2007 VA examination report notes the veteran's 
complaints of intermittent, moderate right knee pain.  On 
examination, range of motion was full from 0 degrees of 
extension to 140 degrees of flexion.  There was no lateral 
instability, pain on motion, or range of motion lost with 
repetitive motion.  X-rays revealed no abnormalities.  

No post-service medical evidence of a right knee disability 
has been submitted.

While the veteran's STRs do show complaints of right knee 
pain on one occasion, there is no post-service medical 
evidence of any right knee disability.  Moreover, the Board 
notes that pain alone without a diagnosed or underlying 
malady or condition, is not a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Accordingly, service connection for a right 
knee disability is not warranted.  See Brammer, supra.

Because the preponderance of the evidence is clearly against 
the veteran's claim, the doctrine of resolving doubt in her 
favor when the evidence is in relative equipoise does not 
apply.  See 38 U.S.C.A. § 5107(b).

B.  Lumbar Strain

The veteran's STRs are negative for complaints or findings of 
lumbar strain.  His personnel records show that he served in 
the infantry and received the Combat Infantryman Badge (CIB). 

Following service, a January 2007 VA spine examination report 
notes the veteran's history of seven years in the infantry 
and his complaints of low back pain since 1999.  Examination 
revealed findings of mild, intermittent, chronic lumbar 
strain.  X-rays revealed a Schmorl's node involving the 
anterior-inferior end plate of L1.  The examiner opined that 
the veteran's low back disability was associated with his 
military service.

In various statements of record, the veteran maintains that 
as a member of the infantry for seven years, he carried a 
heavy pack and other things on a regular basis, which 
resulted in an injured lower back.  He reported that he has 
experienced low back pain since service.  

The Board notes that the veteran is competent to report 
observations of pain.  It is also noted that the veteran 
received the CIB for participation in combat, and is entitled 
to the relaxed evidentiary standards of 38 U.S.C.A. § 1154.

The Board finds that the January 2007 VA examiner's opinion 
expresses support for the proposition that the veteran's low 
back disability is directly related to his [infantry] 
service.  There is no competent evidence specifically to the 
contrary.  In light of the foregoing, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence reasonably supports the veteran's claim, and 
that service connection for lumbar strain is warranted.

III.  Increased Ratings 

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, supra.

The Board notes again that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales, supra (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

A.  Tinnitus

Under the governing criteria (Code 6260 as amended effective 
June 13, 2003, because the veteran's claim was filed after 
that date), recurrent tinnitus warrants a 10 percent rating.  
Note (1) following Code 6260 states that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Code 6100, 6200, 6204, or other diagnostic code, except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.  Note (2) provides that only a single 
evaluation for recurrent tinnitus will be assigned, whether 
the sound is perceived in one ear, both ears, or in the head.  
Note (3) states that objective tinnitus (in which the sound 
is audible to other people and has a definable cause that may 
or may not be pathologic) is not to be evaluated under Code 
6260 but is to be evaluated as part of any underlying 
condition causing it.  38 C.F.R. § 4.87, Code 6260 (2008).

In the case at hand, a March 2007 rating decision granted 
service connection for tinnitus, assigning a 10 percent 
rating therefor, effective October 2, 2005.

The relevant medical evidence of record consists of a January 
2007 VA audiological examination report, which found that the 
veteran suffers from constant bilateral tinnitus.

The governing regulation cited above is clear and 
unambiguous.  It precludes a schedular rating for tinnitus in 
excess of 10 percent, and specifically prohibits separate 10 
percent ratings for tinnitus in each ear.

As the disposition of this claim is based on interpretation 
and application of the law, and not the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Hearing Loss Disability

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Code 6100.

Disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the puretone audiometry test.  The horizontal 
lines in 38 C.F.R. § 4.85, table VI, represent nine 
categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
on puretone audiometry testing.  The numeric designation of 
impaired efficiency (I through XI) are determined for each 
ear by intersecting the horizontal row for the percentage of 
discrimination and the vertical column for puretone decibel 
loss; thus, for example, with a percent of discrimination of 
70 and average puretone decibel loss of 64, the numeric 
designation is V for one ear.  The numeric designations are 
then applied to 38 C.F.R. § 4.85, table VII to determine the 
appropriate rating.

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, numeric designations of 
hearing acuity may be alternatively derived based on puretone 
thresholds alone, under Table VIA. 38 C.F.R. § 4.85(c).  The 
veteran's statements describing his symptoms are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence (as required 
by the rating criteria).

The only official (appropriate for rating purposes) 
audiometry of record for the period of the appeal is that in 
a January 2007 VA audiogram, when average puretone thresholds 
were 44 decibels, right ear, and 38 decibels, left ear, and 
speech recognition was 96 percent, right ear, and 94 percent, 
left ear.  Under Table VI such findings warrant designations 
of Level "I" hearing acuity for the right ear and Level "I" 
hearing acuity for the left ear.  Under 38 C.F.R. § 4.85, 
Table VII (and Code 6100), such hearing acuity warrants a 
noncompensable rating.

An exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86, i.e., puretone threshold at 1000 hertz less 
than 30 and thresholds for 2000, 3000, and 4000 hertz all 70 
decibels or above) is not shown, and rating under alternate 
(38 C.F.R. § 4.85, Table VIA) criteria is not warranted.  As 
no official audiometry shows a greater degree of hearing 
impairment, a compensable rating for hearing loss disability 
is not warranted.

The Board acknowledges the veteran's contention that his 
hearing loss is disabling to a compensable degree.  However, 
the noncompensable rating assigned reflects the greatest 
degree of disability objectively shown (by official 
audiometry) during the period of the appeal.  See Fenderson, 
supra.  As the evaluation of hearing loss must be based on 
authorized objective testing, the Board has no real 
discretion in this regard and must predicate its 
determination on the results of the January 2007 audiometry.

C.  Residuals of Right Inguinal Hernia Repair

Inguinal hernia is rated under Code 7338, which provides a 
noncompensable rating where the inguinal hernia is small, 
reducible, or without true hernia protrusion, or where it is 
not operated, but remediable.  A 10 percent rating is 
assigned if the hernia is postoperative, recurrent, readily 
reducible, and well supported by a truss or a belt.  Higher 
ratings require a small recurrent hernia that is not well 
supported, or not readily reducible, or has more severe 
pathology.  38 C.F.R. § 4.114.  

The provisions of 38 C.F.R. § 4.31 also indicate that a zero 
percent evaluation will be assigned when the symptomatology 
required for a compensable rating is not shown.  See 38 
C.F.R. § 4.31.

The veteran's STRs note that he underwent surgical repair of 
a right inguinal hernia in May 2000.

A January 2007 VA examination report notes the veteran's 
complaints of occasional pain in the area of his inguinal 
hernia surgery.  Upon examination, no hernia was present.  No 
abdominal tenderness was noted.

The veteran testified during the August 2008 travel Board 
hearing that he had recurring right inguinal pain and 
discomfort after sitting upright for too long; however, he 
also stated that as far as he knew his hernia had not 
returned.  

The above-outlined schedular criteria for rating inguinal 
hernia require recurrence of the hernia for a compensable 
rating to be warranted.  The veteran is not shown to have had 
recurrence of a right inguinal hernia at any time during the 
appeal period; the January 2007 VA examination found no 
recurrence.  Consequently, a compensable rating under Code 
7338 is not warranted.  While the Board empathizes with the 
veteran's complaints of occasional discomfort and pain, the 
evidence of record has not established that he is entitled to 
the next higher (10 percent) disability evaluation.  
Consequently, a preponderance of the evidence is against this 
claim, and it must be denied.

D. Extraschedular Consideration

The rating schedule is generally deemed adequate to rate a 
disability. 38 C.F.R. 
§ 3.321(a) (2008).  When either a claimant or the evidence of 
record suggests that a schedular rating may be inadequate, 
the Board must specifically adjudicate the issue of whether 
referral for an extraschedular rating is warranted. 38 C.F.R. 
3.321(b); see Colayong v. West, 12 Vet. App. 524, 536 (1999).  
For example, in this case, the schedular 10 percent rating 
assigned for tinnitus is the maximum that is provided under 
those diagnostic criteria.  Therefore, a higher schedular 
rating is precluded, but under certain circumstances, an 
extraschedular rating may be in order.  The Board may 
determine, in the first instance, that a veteran has not 
presented evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. Peake, 
No. 22 Vet. App. 111 (2008).

In this case, the evidence of record does not show that the 
pertinent service-connected disabilities discussed above 
cause interference with employment.  Further, there is no 
indication that frequent hospitalization is necessary for 
such disabilities, nor is it otherwise demonstrated that the 
rating schedule is not reflective of the disability picture 
for those disabilities.  The rating schedule is therefore, 
adequate to evaluate the veteran's disabilities.


ORDER

Service connection for a right knee disability is denied.

Service connection for lumbar strain is granted.

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for hearing loss disability is denied.

A compensable right for residuals of right inguinal hernia 
repair is denied.


REMAND

With regard to the veteran's service-connected right wrist 
and right ankle disabilities, the veteran contends that the 
current noncompensable evaluations do not accurately reflect 
the severity of the conditions.  The most recent VA 
examination for these disabilities was in January 2007, and 
the veteran subsequently stated that this examination report 
did not address his complaints of pain and limitation of 
motion.  The Board finds that the January 2007 VA examination 
is inadequate for rating purposes because it does not address 
all pertinent disability factors set forth in 38 C.F.R. §§ 
4.40, 4.45.  Specifically, the examiner did not assess 
functional impairment due to pain incoordination, weakened 
movement and excess fatigability in terms of additional 
degrees of limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Another examination should be scheduled on 
remand.

With regard to the veteran's service-connected PTSD, the 
veteran has stated that his current PTSD symptoms are worse 
than when he was examined by VA in January 2007.  See 
December 2007 statement and August 2008 hearing testimony.  
VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Reexamination will be requested whenever VA 
determines that there is a need to verify the current 
severity of a disability.  38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if the evidence indicates that 
there has been a material change in a disability, or if the 
current rating may be incorrect.  Id.  Therefore, in this 
case, remand is warranted in order to provide the veteran 
with a new VA compensation and pension examination.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995). 

It is noteworthy that, as this appeal is from the initial 
ratings assigned with the awards of service connection, 
staged ratings are for consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify the 
provider(s) of any additional treatment 
or evaluation he has received for his 
right ankle disability, right wrist 
disability and PTSD that are not already 
of record and to provide any releases 
necessary to obtain records of such 
treatment or evaluation.  Obtain complete 
records of all such treatment and 
evaluation from all sources identified by 
the veteran.

2.  Arrange for an orthopedic examination 
of the veteran to determine the current 
severity of his right ankle and right 
wrist disabilities.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated tests or studies should be 
completed.  

A copy of all the pertinent criteria for 
rating ankle disabilities must be 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should undertake range of motion 
studies for the right ankle, noting the 
exact measurements for flexion and 
extension, specifically identifying any 
limitations due to pain, incoordination, 
weakened movement, or excess fatigability 
on use in terms of additional degrees of 
limitation of motion.  If this is not 
possible, the examiner should provide 
explanation.

A copy of all the pertinent criteria for 
rating wrist disabilities must be 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should undertake range of motion 
studies for the right wrist, noting the 
exact measurements for dorsiflexion and 
palmar flexion, specifically identifying 
any limitations due to pain, 
incoordination, weakened movement, or 
excess fatigability on use in terms of 
additional degrees of limitation of 
motion.  If this is not possible, the 
examiner should provide explanation.

3.  Arrange for the veteran to be 
examined by a psychiatrist to determine 
the current severity of his PTSD.  The 
veteran's claims file, to include this 
Remand, must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should identify the nature, 
frequency and severity of all current 
symptoms of the PTSD.  The psychiatrist 
should specifically opine regarding the 
impact of the veteran's PTSD symptoms on 
his occupational and social 
functioning/activities, to include 
whether the symptoms render him 
unemployable.  The examiner must be 
furnished a copy of the criteria for 
rating PTSD, and should comment regarding 
the presence or absence of each listed 
symptom in the criteria above 10 percent 
(and if a symptom is noted present, its 
severity and frequency).  In addition, 
the examiner should provide a current 
Global Assessment of Functioning (GAF) 
score with an explanation of the 
significance of the score assigned.  The 
examiner should explain the rationale for 
all opinions.

4.  Readjudicate the claims for increased 
rating, to include consideration of the 
possibility of "staged" ratings, if 
indicated.  If any claim remains denied, 
issue an appropriate Supplemental 
Statement of the Case and afford the 
veteran the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


